Dodge, J.
The only possible foundation for the verdict in this case is the testimony of Minna Eichstaedt that her daughter had no authority to make a lease of her land, and that she herself made none, except at a certain conversation at the farm in July, after defendant had been in occupation since April, relying on his written lease from the daughter. It was conclusively established that such conversation took place on Sunday. Any contract then made is, of course, void, and cannot support a recovery. Hill v. Sherwood, 3 Wis. 343; Vinz v. Beatty, 61 Wis. 645; Cohn v. Heimbauch, 86 Wis. 176, 180; Williams v. Lane, 87 Wis. 152, 158. Without that contract there is nothing to support the claim or recovery of five dollars per acre rental, since there is no evidence as to the reasonable value of the use and occupation. Thomas v. Hatch, 53 Wis. 296. There is here none of the circumstances of subsequent reaffirmance of the Sunday-made contract, which in some cases have been held sufficient to justify recovery notwithstanding the invalidity of the original. Melchoir v. McCarty, 31 Wis. 252; Troewert v. Decker, 51 Wis. 46; Williams v. Lane, supra. The verdict was without support in the evidence, and should have been set aside on the motion made by appellant.
By the Court.— Judgment reversed, and cause remanded for a new trial.